DETAILED ACTION
This office action is in response to the application filed on 05/09/2022. Claims 1-4, 6-13 and 15-18 are pending and are examined.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application No.110108788, filed in Taiwan on March. 11, 2021. It is noted that the applicant has filed a certified copy of the application as required by 37 CFR 1.55. Also, this application claims the benefit of priority to U.S. Provisional Application Ser. No. 63/093,546, filed on October. 19, 2020.

Note: The terminal disclaimer filed on 07/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/491,881 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-4, 6-13 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance:

The closest prior arts made of records are, Chiou Pin-Ren (TWM594841, referred to as Chiou), Meyer et al. (U.S Pub No. 2021/0258325 A1, referred to as Meyer) and Merza (U.S Pub No. 2016/0036850 A1, referred to as Merza).

Chiou discloses a packet capture and analysis device, and a cyber security system having the same capability, with using a central console to manage from one to multiple packet capture analysis devices separately distributed. The packet capture analysis device is configured to perform full-time packet capturing, reassembly, analysis, and storing, with near real-time blacklist matching and abnormal behavior detection on packets, and empowered with machine learning models to detect abnormal behavior in network activities through packets.

Meyer discloses methods for protecting a computing system. The method includes extracting from data traffic transmitted over a data network connecting a plurality of computing devices to multiple Internet hosting services, respective sets of transmissions from the computing devices to the Internet hosting services, and identifying, in a given set of the transmissions from a given computing device, multiple domain name system (DNS) requests for an identical second-level domain (2LD) and for different respective sub-domains within the 2LD.

	Merza discloses domain names that are determined for each computational event in a set, each event detailing requests or posts of webpages. A number of events or accesses associated with each domain name within a time period is determined. A registrar is further queried to determine when the domain name was registered. An object is generated that includes a representation of the access count and an age since registration for each domain names.

However, regarding claims 1 and 10, the prior art of Chiou, Meyer and Merza when taken in the context of the claim as a whole do not disclose nor suggest, “wherein the domain information monitoring device which is between one hour to 120 hours, if the plurality of threat information updating devices 

Claims 2-4 and 6-9 depend on claim 1 and claims 11-13 and 15-18 depend on claim 10, and are of consequence allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN SAADOUN whose telephone number is (571)272-8408. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HASSAN SAADOUN/Examiner, Art Unit 2435 

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435